COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-252-CV


  
IN 
RE REITZ ALEXANDER & BRUNNER                                       RELATORS
MANAGEMENT 
SERVICES, INC., D/B/A
RAB 
MANAGEMENT SERVICES,
INC., 
STEPHAN SMYTH, AND JAMES
PAK, 
D/B/A LOWDEN TERRACE APARTMENTS
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
real parties in interest have withdrawn their motion for sanctions, filed 
December 9, 2004. We have considered relators’ “Motion To Dismiss Petition 
For Writ Of Mandamus.”  It is the court’s opinion that the motion 
should be granted; therefore, we dismiss this original proceeding.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
 
 
                                                                  PER 
CURIAM
 
 
PANEL B: 
DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
DELIVERED: 
March 25, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.